     Case 2:16-cr-00100-GMN-DJA Document 370 Filed 05/03/19 Page 1 of 6




 1                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
 2           BEFORE THE HONORABLE CARL W. HOFFMAN, MAGISTRATE JUDGE
                                   ---o0o---
 3

 4       UNITED STATES OF AMERICA,          :
                                            :
 5                       Plaintiff,         : No. 2:16-cr-100-GMN-CWH
                                            :
 6                -vs-                      : September 6, 2018
                                            :
 7       JAN ROUVEN FUECHTENER,             : Las Vegas, Nevada
                                            :
 8                       Defendant.         :
                                            :
 9

10

11                         TRANSCRIPT OF MOTION HEARING

12

13      APPEARANCES:

14      FOR THE PLAINTIFF:            BRANDON JAROCH and MARK WOOLF
                                      Assistant United States Attorneys
15                                    Las Vegas, Nevada

16

17      FOR THE DEFENDANT:            KAREN CONNOLLY
                                      Attorney at Law
18                                    Las Vegas, Nevada

19

20

21

22      Transcribed by:               Margaret E. Griener, CCR #3, FCRR
                                      Official Reporter
23                                    400 South Virginia Street
                                      Reno, Nevada 89501
24

25



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 370 Filed 05/03/19 Page 2 of 6
                                                                               2



 1         LAS VEGAS, NEVADA, THURSDAY, SEPTEMBER 6, 2018, 2:52 P.M.

 2                                     ---o0o---

 3

 4                      THE CLERK:    This is the time set for United

 5      States of America versus Fuechtener, case number

 6      2:16-cr-100-GMN-CWH.

 7                  Counsel, please enter your appearances.

 8                      MS. CONNOLLY:    Karen Connolly for Jan Rouven

 9      Fuechtener who is present.

10                      THE COURT:    Good afternoon, counsel.

11                  The government is conspicuous by its absence.         My

12      courtroom administrator has called the U.S. Attorney's office

13      several times, and they have not produced anybody.

14                  I'm going to go ahead and proceed without the

15      government representative here, and I will issue an order to

16      show cause on why they shouldn't be held in contempt for their

17      failure to appear today.

18                  So when we left off last time we were considering

19      the question of Ms. Connolly's motion to withdraw from the

20      case under number 289, and in that context I asked whether or

21      not Mr. Fuechtener would be able to work out something to come

22      up with some money to pay Ms. Connolly.

23                  Has that issue been resolved?

24                      MS. CONNOLLY:    Judge, I would just ask for a

25      closed hearing to continue discussing this.



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 370 Filed 05/03/19 Page 3 of 6
                                                                             3



 1                      THE COURT:    Okay.   We can do that.     We'll go

 2      ahead and close the hearing.      So I would ask individuals from

 3      outside of this group to step out, please.

 4                              (Refer to a separate sealed transcript of
                                 proceedings.)
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 370 Filed 05/03/19 Page 4 of 6
                                                                               4



 1         LAS VEGAS, NEVADA, THURSDAY, SEPTEMBER 6, 2018, 3:11 P.M.

 2                                     ---o0o---

 3

 4                      THE CLERK:    The record has been unsealed, your

 5      Honor.

 6                      THE COURT:    All right, we're unsealed.      The

 7      government has appeared.      Now we've got more government

 8      counsel than we need.

 9                      MR. JAROCH:    They were calling everybody they

10      could get in touch with, your Honor, and I apologize for not

11      being here.    I think this just kind of fell off everybody's

12      radar.

13                  Eli had a medical or family emergency back on the

14      east coast so, again, we apologize.

15                  Brandon Jaroch on behalf of the United States.          With

16      me is Mark Woolf as well, and I spoke with Ms. Roohani before

17      coming back onto the record.

18                      THE COURT:    Yeah, my reaction was since

19      Ms. Giroux had been here last week and knew about the hearing,

20      I was surprised that she didn't figure out how to get a

21      replacement for her.

22                      MR. JAROCH:    I understand.

23                      THE COURT:    So I'll vacate my order to show

24      cause, I understand you're here now, and I appreciate that.

25                  To bring you up-to-date, the motion to withdraw as



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 370 Filed 05/03/19 Page 5 of 6
                                                                                  5



 1      counsel by Ms. Connolly has been denied.        She, however, will

 2      remain as CJA counsel, and I've sworn in Mr. Fuechtener on his

 3      financial affidavit, and I found that for now he has no funds

 4      available.

 5                   But I recognize that there may be -- that funds

 6      will -- that there are a million dollars of funds in the

 7      housing deposit that the Court is holding under the All Writs

 8      Act, and that he may be able to access those funds as a result

 9      either of a motion that Ms. Connolly would draft asking for

10      funds for what she needs to finish this case, or from the

11      Schonfeld motion provided that it's considered by the Court

12      and whatever the decision is on that.

13                   So we continue with Ms. Connolly as counsel.         She's

14      going to need more time because this whole process has been

15      interrupted over the last couple of weeks while we're trying

16      to figure this out, and the sentencing, of course, is an

17      important issue in this case.

18                   So as CJA counsel now, she'll be applying for funds

19      and what have you to do whatever she wants to do on that side.

20      So I've encouraged her to submit a request to continue the

21      sentencing, and I put that in the minutes that she's going to

22      be doing that.

23                   And, you know, I'm hopeful that the government will

24      realize that this has been a problem, and that an extension of

25      a reasonable period of time is not going to be such a big



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 370 Filed 05/03/19 Page 6 of 6
                                                                             6



 1      deal.

 2                      MR. JAROCH:    And I'll pass that along, your

 3      Honor.

 4                      THE COURT:    And so I think that's it.

 5                  Anything more that I need to put on the record?

 6                      MS. CONNOLLY:    No, sir.

 7                      THE COURT:    Any questions from the government?

 8                      MR. JAROCH:    No, your Honor.

 9                      THE COURT:    All right.    Thanks for showing up.

10      Thanks very much.

11                                       -o0o-

12

13                I certify that the foregoing is a correct
                  transcript from the record of proceedings
14                in the above-entitled matter.

15                /s/Margaret E. Griener         5/3/2019
                   Margaret E. Griener, CCR #3, FCRR
16                 Official Reporter

17

18

19

20

21

22

23

24

25



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
